Citation Nr: 9935362	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a disability 
manifested by thigh pain.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had honorable service from July 1952 to July 
1956; he also had service from July 1956 to May 1962, from 
which he was discharged under other than honorable 
conditions.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In September 1994, the veteran testified at a hearing before 
an RO Hearing Officer, and in July 1999 he testified at a 
Central Office Hearing before the undersigned Member of the 
Board; transcripts of those hearings are associated with the 
claims file.  

In September 1999, the Board requested an opinion from a 
medical expert associated with VA pertinent to the veteran's 
back claim.  See 38 C.F.R. § 20.901 (1999).  Consistent with 
Thurber v. Brown, 5 Vet. App. 119 (1993), the Board attempted 
to provide the veteran with a copy of the obtained opinion.  
Such copy was mailed to his last known address of record, but 
returned marked "ATTEMPTED/UNKNOWN."  The veteran has not 
provided VA with an updated address, nor is another address 
indicated by either the claims file or the veteran's 
representative.  In the normal course of events, it is the 
burden of the veteran to keep VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him.  Hyson v. Brown, 
5 Vet. App. 262, 265 (1994).  In this case, VA has 
unsuccessfully attempted to provide the veteran with notice 
of the expert medical opinion obtained in his case, but has 
instead provided the veteran's representative with a copy of 
said opinion, and has further afforded his representative an 
opportunity to respond.  In December 1999, the veteran's 
representative provided further written argument on the 
veteran's behalf; the brief is associated with the claims 
file.  Accordingly, the Board will proceed to adjudicate the 
veteran's claims.


FINDINGS OF FACT

1.  The record is negative for competent medical evidence 
which establishes an etiological nexus between currently 
diagnosed cervical disability and military service to render 
the claim plausible or capable of substantiation.

2.  The record is negative for competent medical evidence 
which establishes the existence of current disability of the 
head, to include headaches, and/or an etiological nexus 
between military service and the veteran's claimed 
headaches/head disorder to render the claim plausible or 
capable of substantiation.

3.  The record is negative for competent medical evidence 
which establishes the existence of a current disability 
characterized by thigh pain and/or an etiological nexus 
between service and the veteran's claimed thigh disorder to 
render the claim plausible or capable of substantiation.

4.  The record is negative for competent medical evidence 
that establishes an etiological nexus between service and 
currently diagnosed hypertension to render the claim 
plausible or capable of substantiation.

5.  The record is negative for competent medical evidence 
that establishes an etiological nexus between a currently 
diagnosed lumbar spine disability and service to render the 
claim plausible or capable of substantiation.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability of the cervical spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a 
disability manifested by thigh pain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The claim of entitlement to service connection for 
residuals of a back injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a number of 
claimed disabilities.  In the interest of clarity, the Board 
will review the law, VA regulations and other authority which 
may be relevant to this claim; describe the factual 
background of this case; and then proceed to separately 
analyze and render a decision with respect to each claimed 
disability.

Relevant Law and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for chronic disabilities 
such as cardiovascular disease or hypertension if such are 
shown to be manifested to a compensable degree within one 
year after the veteran was separated from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (199p).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  To show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  The only proviso is that there be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and his post-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  See Savage, 10 Vet. 
App. at 497; see also, Niemiec v. West, No. 96-920 (U.S. Vet. 
App. Dec. 1, 1999) (per curiam) (the veteran's is claim not 
well grounded where there is no medical evidence of a chronic 
psychiatric disorder manifested in service, and where there 
is no medical evidence linking a diagnosed post-service 
psychiatric disorder to service); Clyburn v. West, 
12 Vet. App. 296 (1999) (although the veteran is competent to 
testify to the pain he has experienced since service he is 
not competent to testify to the fact that what he experienced 
in service and since service is the same condition he is 
currently diagnosed with). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well grounded claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

At the time of enlistment into his first period of service, 
the veteran's head, heart and vascular and musculoskeletal 
systems were clinically evaluated as normal.  A service 
record of outpatient treatment contains an entry dated in 
August 1953 showing that the veteran had a headache and 
complained that his back hurt following an accident; x-rays 
were noted to be negative.  The August 1953 x-ray report 
states:  "No bone, joint or soft tissue abnormalities are 
seen.  There is some irregularity of the bodies of the 
thoracic vertebra apparently from old osteochondritis."  
Later in August 1953, an entry notes tenderness over the 
lumbosacral area.  An entry dated in December 1954 also notes 
back trouble; the veteran's back was strapped.  

In July 1956, at the time of his honorable discharge, the 
veteran complained of leg cramps, and foot trouble.  He 
denied headaches.  The report of medical history notes that 
the veteran was in an automobile accident in August 1953, 
resulting in "sore and strained" muscles in the back and 
the wearing of a brace.  On physical examination blood 
pressure was recorded as 120/80.  His head, scalp, heart, 
vascular system, spine and musculoskeletal system were all 
described as normal.  

The veteran's discharge from his second period of service was 
under other than honorable conditions.  Medical evidence from 
the period of service has been reviewed.  38 U.S.C.A. 
§ 7104(a) [decisions of the Board shall be based on the 
entire record].  In September 1958, the veteran complained of 
headaches.  A report of skull x-ray dated in September 1958 
reflects no abnormalities.  In May 1961, the veteran 
complained of back pain in the thoracic-lumbar spine area, 
stated to be intermittent since his 1953 accident.  
Examination revealed paravertebral lumbar spasm.  Examination 
was negative for evidence of heart disease.  The April 1962 
report of examination at separation from the veteran's second 
period of service reflects that he had a full range of back 
motion, without deformity.  The report includes notation that 
the veteran had tape applied to his back for six-to-seven 
days following an auto accident in 1953.  At that time the 
veteran completed a medical history report in which he 
complained of having or having had headaches and pain or 
pressure in his chest.  He checked "no" as to having or 
ever having had high or low blood pressure.  His blood 
pressure was recorded as 114/78.  His head, scalp, heart, 
vascular system, spine and musculoskeletal system were all 
described as normal.  

Of record are private medical/dental records dated from 
December 1968 to May 1975.  In March 1969, the veteran 
complained of pain in the left lumbosacral spine.  The 
examiner noted no history of injury.  In April 1969 the 
veteran presented with a history of a blow to the right 
forehead and a complaints of mild headaches.  His blood 
pressure was 164/104 and was noted as elevated as of a 
physical examination conducted several months earlier.  Later 
in April 1969 the veteran was noted to show considerable 
variability in blood pressure.  In December 1969, he 
complained of pain in the lateral left flank with movement.  
He reported that he lifted a heavy load on Friday and that 
the pain started on Saturday.  The impression was suspect 
muscle pain.  In July 1970 the veteran presented after having 
played softball with complaints of low back pain.  The 
impression was musculoligamentous low back strain.  A record 
dated in November 1973 reflects that the veteran complained 
of back pain after some on-the-job lifting.  X-ray showed 
lumbosacral spine scoliosis.  The diagnosis was back sprain.  

Of record is an accident report and related documents 
relevant to a March 1982 back injury at work.  There are also 
records of a January 1984 work-related incident, at which 
time the veteran complained of his back and head hurting 
after throwing switches on the railroad; and records 
pertinent to back injuries in August and October 1984.

A March 1988 determination of the Social Security 
Administration (SSA) denied the veteran disability benefits 
based on calcification of the right rotator cuff and low back 
strain.  The decision noted that the veteran injured his back 
in 1982 and 1984.  Medical reports considered in connection 
with that decision noted the veteran's history of work-
related injuries to his back.  

A summary sheet of medical problems dated in May 1988 
includes notation of hypertension since 1977, as well as a 
chronic back disability.  

In March 1989, the veteran underwent a work capacity 
evaluation for the purposes of determining his SSA 
eligibility.  He gave a history of injuring his back at work 
in May 1982, and then re-injuring his low back in July 1984 
and October 1984.  He reported that he had filed for 
Workman's Compensation.  He also gave a past history of an 
automobile accident during service in 1953, resulting in a 
back injury and requiring physical therapy.  The veteran told 
the examining physician that his back had not bothered him 
until 1982 when he injured it at work.  A June 1989 SSA 
disability determination indicates a grant of benefits for a 
primary diagnosis of chronic lumbar and cervical strain with 
chronic pain syndrome and a secondary diagnosis of 
hypertension.  The SSA report references the veteran's 
history of back pain secondary to chronic lumbosacral and 
cervical muscle strains in 1982.  

The claims file contains private medical and legal records 
dated in November and December 1991.  A physician's letter 
dated in November 1991 reveals that the veteran was involved 
in an automobile accident in October 1991, and that he 
experienced low back and left shoulder pains, as well as 
headaches, the following morning.  The physician also noted 
that the veteran had three job-related injuries to his back 
in May 1982, August 1984 and October 1984 and was presently 
disabled from such injuries.  The physician indicated that 
the veteran's back pain was aggravated by his recent 
accident.  There was no history of head trauma.  The 
diagnoses were vertebral articular strain of the lumbosacral 
spine; accelerated extension strain of the cervical spine; 
and somatic dysfunction of the right shoulder.  The physician 
opined that such were the result of the veteran's October 
1991 accident.  

In January 1993, the veteran submitted an application for VA 
benefits for residuals of injury to the lower back, neck, 
head and thighs, claimed to have been incurred in 1953, while 
in service.  He also claimed entitlement to benefits for high 
blood pressure.  At that time he submitted a report of 
accidental injury.  He reported that on August 8, 1953, he 
was involved in an automobile accident when a civilian 
vehicle hit him from the rear.  He also provided information 
relevant to post-service treatment.

In June 1993, the veteran reported for a VA examination.  The 
report of examination includes notation that he was 
hospitalized in 1982 for low back pain related to an on-the-
job injury.  That report also indicates that the veteran was 
in receipt of SSA disability benefits.  The examiner noted 
that the veteran had had hypertension since 1978 and had been 
on medication since that time.  The examiner also noted the 
veteran's history of an automobile accident in 1953, with 
injury to the low back.  The examiner noted that the veteran 
had had intermittent low back pain and sporadic cervical pain 
since that time.  The veteran advised the examiner that he 
was able to resume his normal service duties.  Then, in 1982, 
while working with a railroad, he reported injuring his back 
when using a switch.  He also reported two subsequent 
injuries in 1984, requiring bed rest.  He complained of daily 
pain in the back and neck, and occasional pain in the thighs.  
He denied headaches.  Examination revealed the veteran's 
blood pressure to be 158/90.  His head was normocephalic and 
atraumatic.  Neurologic examination of the cerebellar and 
cranium was normal.  The pertinent diagnoses were moderate 
hypertension; and degenerative joint disease of the cervical 
and lumbar spine.

In August 1993, the RO received notice that records from 
Metropolitan State College of Denver pertinent to the veteran 
were unavailable as records from that facility were destroyed 
after seven years.  

In a rating decision dated in August 1993, the RO denied 
service connection for residuals of injury to the back, neck, 
head and thigh and for hypertension; the veteran appealed.

A private physician's letter dated in December 1993 notes the 
veteran's 16-year history of hypertension.  Records dated 
from April to December 1993 reflect treatment for 
hypertension and diabetes.  

Records from Rocky Mountain Health Centers dated from June 
1994 to February 1995 are of record and reflect diagnoses to 
include hypertension.

The claims file contains a lay statement from the veteran's 
former spouse, who reported that the veteran showed signs of 
back problems beginning in 1956 and continuing during their 
marriage.

In September 1994, the veteran testified at a personal 
hearing.  He related the circumstances of his 1953 in-service 
automobile injury, and reported that subsequent to such he 
had problems with his back [Hearing Transcript (T.) at 2-3].  
He stated that after service he worked on a farm and in 
construction.  He reported that he had back pain during such 
periods but that he treated it with exercise and aspirin as 
he did not have enough money for a physician [T. 4-5].  He 
then stated that in or around 1966 he began working at a 
rubber company and that he was doing a lot of heavy lifting.  
He reported seeking medical treatment for his back while 
employed there [T. 5].  He also reported post-service work at 
the railroad from in or around 1978, and suffered on-the-job 
back injuries in 1982 and 1984 [T. 6-7].  He indicated that 
he could no longer work because of his back disability, and 
that he was in receipt of SSA disability benefits based in 
part on his back problems, as well as diabetes and 
hypertension [T. 8, 10-11].  The veteran also related that he 
re-injured his back in 1990 or 1991 in an automobile 
accident, and sought chiropractic treatment thereafter.  He 
indicated that he also suffered from neck pain but that there 
was no real diagnosis pertinent to his neck [T. 13].  He 
reported that he had suffered from headaches since 1953.  He 
then stated that he was "an absolute wreck" since leaving 
service.  He reported first finding out he had hypertension 
in 1976 [T. 14-15].  In his substantive appeal, received in 
September 1994, he argued that his hypertension was the 
result of stress from his other injuries.

A November 1995 SSA report continued the veteran's disability 
status based on a diagnosis of chronic lumbar and cervical 
strain with chronic pain syndrome.

In July 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  The veteran 
denied any back problems or having incurred trauma to the 
back prior to service [T. 4].  He recounted injury in 1953 
and stated that his back was hurting at the time of his 
recall to active duty [T. 4-5].  The veteran stated that his 
August 1953 caused back, neck, thigh and head pain and that 
he first received post-service treatment for such complaints 
in 1962 [T. 6-8].  The veteran stated that no physician had 
indicated that his hypertension or cardiac disease was a 
result of military service, but stated that upon discharge 
from his second period of service he "practically fell 
apart" [T 8].  He reported that his back, head, neck and 
thigh pain continued after service and had gotten worse [T. 
9].


In September 1999, the Board requested a medical expert 
opinion from a VA physician pertinent to the veteran's back, 
posing the following inquiry:  

Is it as least as likely as not that 
existing lumbar strain, scoliosis and/or 
degenerative joint disease of the lumbar 
spine are related to the automobile 
accident incurred in 1953 during the 
veteran's first period of service?

The obtained VHA opinion is dated in November 1999, prepared 
by the Assistant Chief, Physical Medicine and Rehabilitation 
Service, C.F., M.D.  Dr. C.F. recounted the veteran's history 
of back problems, to include multiple injuries.  Dr. C.F. 
noted that although the veteran was involved in an accident 
in 1953, with resulting acute back pain, records reflected 
treatment and evaluation in connection with subsequent back 
injury wherein the veteran did not mention the 1953 accident.  
Dr. C.F. stated that it was unclear "...how significant the 
injury was, if he could not remember it on so many interviews 
with so many doctors, who were seeking information about his 
low back pain."  Dr. C.F. also noted that the veteran chose 
to work in heavy manual labor for almost 20 years after 
service and that the "number of reports of low back pain and 
the lack of need for follow of those complaints of low back 
pain are actually very few."  Dr. C.F. indicated that the 
veteran had not complained of symptoms related to scoliosis, 
and also referenced medical opinions stating such to be 
positional scoliosis, self-imposed for comfort as opposed to 
a true abnormality.  With respect to degenerative joint 
disease, Dr. C.F. indicated that such diagnosis was made 
after the veteran was over 60 years of age and that such was 
a "very common diagnosis for that age group..."  Dr. C.F. 
continued to note that if looking for traumatic arthritis 
secondary to the 1953 accident, "...that should have been 
easily observed on the numerous x-rays he had in the early 
80s and they are recorded to be normal, so this leads to the 
conclusion that the patient did not have any traumatic 
arthritis associated with his accident in 1953."


Analysis

As an initial matter, the Board observes that the term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 1991).  As the veteran in this case 
had honorable service only from July 1952 to July 1956, his 
service from July 1956 to May 1962, from which he was 
discharged under other than honorable conditions, may not be 
considered as a basis to establish service connection for any 
of his claimed disabilities.  See Camarena v. Brown, 6 Vet. 
App. 565, 567-68 (1994) 

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Cervical Spine Disability

The Board recognizes first that the June 1989 SSA report 
identifies a diagnosis of cervical strain, meeting the first 
prong of the Caluza test (current medical diagnosis of 
claimed disability).  The second Caluza prong (in-service 
incurrence) is met via the veteran's reported history of neck 
pain beginning after an injury during his first period of 
service, which is deemed credible for purposes of determining 
well groundedness, notwithstanding the fact that available 
service medical records are negative for cervical/neck 
complaints or notation of any cervical disability.  See King, 
supra.

It is important to note that where the determinative issue 
involves medical causation, it has been held that competent 
medical evidence is required in order for a claim to be well 
grounded.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay testimony is 
insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Kirwin, 8 Vet. App. at 152; 
Grivois, 6 Vet. App. at 140; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, the veteran's own assertions as 
to an etiologic relationship between currently diagnosed neck 
disability and service are not competent.
 
The existing record is negative for the third Caluza prong:  
There is no competent medical evidence relating cervical 
strain or other diagnosed disability of the neck to any 
incident of the veteran's first period of service.  The first 
notation of a neck disability appears in the 1980's, in 
connection with a work-related injury.  Notably, in 
connection with treatment for that injury, the veteran did 
not report a service-related injury to his neck.  

The Board notes the veteran's subsequent report of continuing 
neck symptomatology after the first period of service is not 
substantiated by the record.  Available medical evidence does 
not show any in-service neck complaints, nor does it show 
post-service complaints prior to the veteran's work-related 
injury.  The veteran is not, in any case, competent to relate 
a diagnosis of cervical strain to continuing neck pain, 
particularly in a case where service records are negative for 
notation of any chronic neck disorder.  See Niemiec v. West, 
No. 96-920 (U.S. Vet. App. Dec. 1, 1999).  Absent competent 
evidence relating a diagnosed neck disability to the 
veteran's first period of service, service connection is 
denied as not well grounded.  See Caluza, supra.

Headaches and Thigh Pain

The veteran claims that he developed headaches and thigh pain 
subsequent to his in-service automobile accident in 1953.  
However, the claims file is negative for competent evidence 
of a current disability of the head, to include any chronic 
headache disorder.  The record is similarly and negative with 
respect to any diagnosed disability affecting the thighs.  

For a claim of service connection to be deemed plausible, 
there must be competent medical evidence in the record which 
demonstrates that a veteran currently has the disability for 
which service connection is claimed.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The Board is aware of complaints of thigh pain and headaches.  
However, no competent medical professional has identified a 
disability associated with such complaints.  As a lay person, 
the veteran himself is not competent to provide a diagnosis 
or to opine that there is a nexus between any disorder of the 
head or thigh and his military service.  See Espiritu, supra.

Since the first prong of the Caluza test, a diagnosed current 
disability, is lacking, the veteran' claims fail.  In 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.

The Board observes in passing that there is also no medical 
nexus evidence linking these claimed disabilities to service 
or any incident therein.  The Court has held that "[i]n the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268 (1997).

Since the veteran's claims are not well-grounded, the 
benefits sought on appeal are denied.


Hypertension

The veteran has submitted evidence sufficient to meet the 
first prong of the Caluza well-groundedness requirements; 
i.e., the claims file contains recent competent diagnoses of 
existing hypertension.  However, the veteran's service 
medical records are absent notation of increased blood 
pressure readings or any diagnoses of hypertension.  Nor is 
there competent evidence of compensably manifested 
hypertension within the initial post-service year.  Thus, 
there exists no plausible basis for service connection 
pursuant to 38 C.F.R. §§ 3.303(a) or 3.307, 3.309.

The competent medical evidence of record is consistent in 
noting that the veteran was initially diagnosed with 
hypertension many years after service and does not reflect 
that any competent medical professional has related the onset 
of hypertension to the veteran's period of honorable service.  
In short, there is no competent medical evidence of a nexus 
between currently diagnosed hypertension and the veteran's 
military service.  

The Board notes that the veteran has argued that the stress 
of his in-service injuries resulted in his hypertension.  As 
discussed above, the record does not reflect that he 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses of hypertension or 
the etiology thereof competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

In summary, in the absence of competent medical nexus 
evidence linking the veteran's current hypertension and his 
service, the claim is not well grounded and is denied.

Low Back Disability

With respect to the veteran's back, the Board notes that the 
first Caluza prong has clearly been met; post-service 
evidence reflects diagnoses of lumbosacral strain, 
degenerative joint disease and scoliosis.  The Board also 
recognizes that medical entries from the veteran's first 
period of service reflect that he was involved in an 
automobile accident and subsequently complained of back pain, 
thus meeting the second prong of the Caluza test.  However, 
the record is absent competent evidence of a nexus between 
any diagnosed back disability and the veteran's period of 
service.

The Board will first address scoliosis, noting Dr. C.F.'s 
comments relevant to medical evidence that such was a 
positional as opposed to a clinical finding, and that the 
veteran has not complained of symptoms related to scoliosis.  
In any event, no competent physician has related existing 
scoliosis to service and the veteran is not competent to do 
so.  See Grottveit and Espiritu, supra.  

With respect to degenerative joint disease, there is no 
diagnosis of such during the veteran's service, or within one 
year of service discharge to form a plausible basis for 
service connection under 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  
In fact, as noted by Dr. C.F., the VA physician who provided 
an expert opinion at the Board's request, numerous x-rays 
taken in the 1980s failed to reveal any degenerative joint 
disease of the veteran's spine.  Dr. C.F. opined that such 
indicated the absence of traumatic arthritis developing from 
any in-service injury, and noted that degenerative joint 
disease was a common diagnosis in the veteran's age group.  

The Board finally addresses the post-service diagnosis of 
chronic lumbar strain.  No such diagnosis appears in the 
service medical records.  The service records contain no 
diagnosis of lumbar strain, and that no chronic back 
disability was identified during the veteran's initial period 
of service.  The first diagnosis of low back strain of record 
appears in a 1970 treatment note (approximately 14 years 
after the end of his honorable period of service), and 
indicates that the veteran presented after having had back 
pain while playing softball.  That treatment note does not 
include reference to the veteran's in-service back injury, or 
otherwise include opinion relating low back strain to 
service.  The diagnosis of back sprain given in November 1973 
was in response to the veteran's complaints of pain with on-
the-job lifting.  Similarly, SSA documentation referencing 
lumbar strain attributes such to work-related injuries in the 
1980s, not to any incident of the veteran's service.  In 
connection with his claim the veteran has provided a history 
of continued low back symptomatology.  However, he did not 
seek treatment for such for many years after service, and, in 
connection with documented post-service complaints to medical 
professionals in 1969, 1970, 1973 and 1984, he did not report 
any history of in-service injury.  Nor did he report such 
history in connection with his claim for SSA benefits.  

In connection with medical evaluation subsequent to his 
January 1993 application for VA benefits the veteran did 
report a history of in-service injury to the back and 
continued problems thereafter.  Dr. C.F. noted the above and 
the veteran's post-service employment in manual labor for 
many years as factors suggesting that the veteran lacked or 
had "very few" continued back complaints.  Although Dr. 
C.F. did not specifically address the diagnosis of chronic 
lumbar strain, no competent medical professional has related 
such diagnosis to service.  In sum, the record is absent any 
medical nexus opinion relating back strain to service.

The veteran, although competent to give a history of back 
symptoms, is not competent to relate in-service or continued 
back symptoms to any diagnosed back disability.  See Savage, 
Grottveit, supra.  Absent such nexus opinion, his claim of 
entitlement to service connection for a back disorder must 
fail.  

Additional Matters

The Board recognizes that the Court has held that there is 
some duty on the part of VA to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 1998) even where his claims appear 
to be not well-grounded where a veteran has identified the 
existence of evidence that could plausibly well-ground the 
claim.  See generally, Beausoleil v. Brown, 8 Vet. App. 459 
(1996); and Robinette v. Brown, 8 Vet. App. 69 (1995), as 
modified in this context by Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In the instant case, however, the veteran has 
not identified any medical evidence that has not been 
submitted or obtained, which will support a well-grounded 
claim.  Thus, the VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).


ORDER

A well grounded claim not having been submitted, the claim of 
entitlement to service connection for a disability of the 
cervical spine is denied.

A well grounded claim not having been submitted, the claim of 
entitlement to service connection for headaches is denied.

A well grounded claim not having been submitted, the claim of 
entitlement to service connection for a disability 
characterized by thigh pain is denied.

A well grounded claim not having been submitted, the claim of 
entitlement to service connection for hypertension is denied.

A well grounded claim not having been submitted, the claim of 
entitlement to service connection for residuals of a back 
injury is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
    To the extent the veteran's arguments suggest a potential secondary claim pursuant to 38 C.F.R. § 3.310 
(1999), he is not service-connected for any disability.  His claimed disabilities related to alleged injuries 
during service have been denied herein.  Thus, any secondary claim is without basis. 

